Title: To George Washington from Robert Digby, 5 March 1782
From: Digby, Robert
To: Washington, George


                        
                            Sir
                            New York 5th March 1782
                        
                        I have just received Your Excellency’s Letter of 26th February, and will agreeable to your Proposal authorize
                            Major General OHara and Brigadier General Abercrombie to treat concerning the exchange of American Sea Prisoners for the
                            British Prisoners in your Possession, which is the only Point I know of, that wants regulation with respect to the Naval
                            Prisoners.I have the Honor to be Your Excellency’s Very Obedient Servant
                        
                            Robt Digby
                        
                    